FILED

UNITED STATES DISTRICT COURT MAY 2 6 2015

FOR THE DISTRICT OF COLUMBIA
Clark, U.S. District and

 

Fabian Tinsley, ) &“katCY courts
Plaintiff, ;
v. ) Civil Action No. 15-0167 (UNA)
Clerk of Court, 3
Defendant. )
)
MEMORANDUM OPINION

Plaintiff, proceeding pro se, has submitted a complaint and an application to proceed in
forma pauperis. The application will be granted and the complaint will be dismissed pursuant to
28 U.S.C. § I915A, which requires the Court to screen and dismiss a prisoner’s complaint upon a
determination that it fails to state a claim upon which relief may be granted. See id. § 1915A(b).

Plaintiff, a prisoner at the Federal Correctional Institution in Fairton, New Jersey, sues the
Clerk of Court “to ﬁle a new complaint . . . to address the current status of his incarceration.”
Compl. at 1. He also seeks to renew a dismissed claim with regard to his desired placement in a
psychiatric facility. See Tinsley v. United States, slip op., No. 13—1899 (UNA) (D.D.C. Dec. 2,

2013). But the Clerk of Court has no control over the citions or location of a prisoner’s

conﬁnement, and plaintiff has not named any . case will be dismissed.

I

'ted States District Judge
DATE: May/é ,2015

’ The dismissal of this case does not affect plaintiffs ability to seek redress against his prison
officials, but such a claim should be pursued in the United States District Court for the District of
New Jersey. See 28 U.S.C. § 1391(b) (designating the proper venue under the circumstances
presented as the judicial district where a substantial part of the events occurred).

 

 

 

(AI)